Citation Nr: 1116163	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  08-32 299	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left knee disorder, including as secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1970 to November 1974.

This appeal to the Board of Veterans' Appeals (Board) is from January 2007 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

There initially were four claims on appeal - for service connection for left and right knee disorders, pes planus (flat feet), and hypertension.  However, in July 2008, the RO granted the claim for service connection for the right knee disorder (specifically, for degenerative joint disease, i.e., arthritis) and assigned an initial 10 percent disability rating retroactively effective from May 30, 2006, the date of receipt of this claim.  The RO also granted the claim for service connection for bilateral pes planus and assigned an initial 0 percent (i.e., noncompensable) disability rating, also retroactively effective from May 30, 2006.  The Veteran did not appeal either those initial ratings or effective date, so those claims are no longer in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).

As support for his remaining claims of service connection for a left knee disorder, including as secondary to his service-connected flat feet, and for hypertension, the Veteran testified at a hearing at the RO in February 2011 before the undersigned Veterans Law Judge of the Board.  This type of proceeding is often referred to as a Travel Board hearing.

Partly because of this recent hearing testimony, the Board finds that these remaining claims require further development before being decided on appeal.  Therefore, the Board is remanding these remaining claims to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

The Veteran attributes his left knee disorder (degenerative arthritis) either directly to an injury to this knee during his military service during a training exercise or, alternatively, indirectly to his service by way of his already service-connected flat feet.  So this claim is predicated on both direct and secondary service connection.  When adjudicating this claim, the Board must consider all potential bases of entitlement.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

Regarding that claimed left knee injury in service, the Veteran testified during his recent February 2011 hearing that the injury occurred at Camp Penalton and that he was treated for it at sick call, but that he later was told that he "better not go again" (on the assumption he was just malingering), so he did not.

The Veteran also believes that his hypertension is due to his military service, as he never had any indication of persistently elevated blood pressure before the initial diagnosis of this condition in 1974, the last year he served in the military.  While testifying during his recent February 2011 Travel Board hearing, he acknowledged being told during his earlier military enlistment examination that he had "white coat" hypertension - a reference to a sudden elevation in his blood pressure often the result of the anxiety over just having his blood pressure taken.  But he says he had never been told he had hypertension prior to that, despite playing sports in high school, etc.  And he maintains that, even if he had hypertension when entering the military, his having to take salt tablets during his service nonetheless aggravated it, so would still warrant granting service connection on this alternative basis.


When further testifying concerning these claims during his February 2011 hearing, the Veteran said he received treatment at a VA medical center (VAMC) during 1974, so the same year of his discharge from the military, for both his hypertension and left knee pain.  When questioned further about this, however, he indicated the records of this purported treatment contemporaneous to his service could not be located.  So it does not appear these additional records are forthcoming inasmuch as any attempt to obtain them would be futile.  38 C.F.R. § 3.159(c)(2), (c)(3), (e)(1).

Both hypertension and arthritis, however, may be presumed to have been incurred in service if manifested to a compensable degree (of at least 10-percent disabling) within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption, however, is rebuttable by probative evidence to the contrary.  Indeed, service connection may be granted for any disease diagnosed after discharge, as long as the evidence, including that pertinent to service, indicates the disease was incurred in service.  38 C.F.R. § 3.303(d).

The minimum compensable disability rating of 10 percent for hypertension requires diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more; or if a claimant has a history of diastolic pressure of predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2010).

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, DC 7101(Note 1) (2010).


Arthritis, on the other hand, must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  If it is radiographically confirmed, the Veteran is entitled to the minimum compensable 10 percent rating even absent any compensable limitation of motion - if, for example, there are objective indications of associated pain or painful motion.  This is because, read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  The Veteran also could receive the minimum compensable 10 percent rating for the arthritis affecting his knee if his flexion is limited to 45 degrees (DC 5260) or his extension limited to 10 degrees (DC 5261).

According to the medical and other evidence in the file, there is no disputing the Veteran has hypertension and a left knee disability.  So he satisfies the first and perhaps most fundamental requirement for these claims, which is have proof he has these alleged disorders.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of this proof, there could be no valid claims because there would not be current disabilities to relate to his military service.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the conditions claimed).  According to a March 2009 VA treatment record, there is evidence of chrondomalacia and bone spurning in his left knee.  And the August 2009 VA compensation examiner diagnosed degenerative arthritis in this knee.  So there is the required confirmation of this condition.

Regarding his claim for hypertension, the Veteran's VA treatment records first noted high blood pressure of 172/111 in December 2008.  A February 2010 VA treatment record noted blood pressure readings of 150/108 and 160/101.  In March 2010, his blood pressure was 158/104, 173/107, and 158/ 118, and it was indicated that he had forgotten to take his medications.  So these VA treatment records additionally confirm he has the required hypertension.


Consequently, the determinative issue is whether these disorders are related or attributable to his military service or date back to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Regarding in-service incurrence of a relevant disease or injury, the Veteran's service treatment records (STRs) note a single reading of elevated blood pressure of 140/100 during his November 1974 military separation examination, but do not list an actual diagnosis of hypertension.  But, still, he had at least one elevated blood pressure reading while in service.

So the Veteran should be scheduled for a VA compensation examination for a medical nexus opinion concerning whether that elevated blood pressure reading in service was the initial manifestation of his hypertension to, in turn, warrant concluding this condition was directly incurred in service.  Medical comment also is needed concerning whether he had hypertension within the one-year presumptive period following his discharge from service, meaning by November 1975.  And, alternatively, even if he instead had hypertension prior to his service, a medical opinion is needed concerning whether his service chronically aggravated it.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Concerning his left knee, however, there is no indication in his STRs of complaints, treatment or diagnoses of a pertinent disorder involving or affecting this knee, not even documentation of the one instance he says he visited sick call after injuring this knee at Camp Penalton.  Nevertheless, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit recognized lay evidence as potentially competent to support presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc.)

Moreover, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Veteran's Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.

Here, the Board sees that the Veteran had a VA compensation examination in August 2009 concerning this claim for a left knee disorder.  However, at the conclusion of that examination, the examiner only commented on the likelihood the Veteran's left knee disorder was caused by or the result of his service-connected flat feet (i.e., whether secondary service connection was warranted), not also concerning whether this left knee disorder alternatively may be directly or presumptively attributable to his military service - including especially to the injury he alleges to have sustained to this knee during the training exercise.  He is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  He equally is competent to proclaim having experienced persistent or chronic pain in this knee during the many years since.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (A lay person is competent to report symptoms that are non-medical in nature).

Establishing continuity of symptomatology (continuous pain in this knee, etc.) under 38 C.F.R. § 3.303(b), since the purported injury in service, is an alternative method of satisfying the second and third requirements of Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), to establish chronicity, i.e., permanency of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Moreover, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C.A. § 1154(a).


Ultimately, though, the Veteran's lay testimony concerning this - both the purported injury to this knee in service and continuous symptoms since, must also be credible (not just competent) to have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Thus, to assist in making these important determinations, additional medical comment is needed concerning these possibilities because, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  See, too, Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any additional evaluation or treatment for these claimed disabilities.  If he has, and the records are not already on file, obtain them.  If attempts to obtain any identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).


2.  Schedule a VA compensation examination for additional medical comment concerning the nature and etiology of the claimed left knee disorder.  The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.665.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history. 

Based on physical examination and comprehensive review of the claims file - including a complete copy of this remand and the report of the prior August 2009 VA examination, this VA examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) the left knee disorder is directly attributable to the Veteran's military service, including especially to the injury to this knee he says he sustained during a training exercise, or alternatively that he had arthritis in this knee within the one-year presumptive period following his discharge from service, so meaning by November 1975.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007), wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.  [Note:  a medical nexus opinion already has been provided discounting the notion this left knee disorder alternatively is secondary to (meaning either caused or aggravated by) the already service-connected pes planus.  So unless the Veteran additionally alleges for example that this left knee disorder also may be secondary to his 
service-connected right knee disability, no additional comment is needed concerning secondary service connection, just concerning direct and presumptive service connection.]

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examination should include any necessary diagnostic testing or evaluation needed to make these important determinations.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

3.  Also schedule a VA compensation examination for additional medical comment concerning the nature and etiology of the Veteran's claimed hypertension.  He is hereby advised that failure to report for this additional VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.665.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history. 

Based on physical examination and comprehensive review of the claims file - including a complete copy of this remand, the VA examiner is asked indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's hypertension initially manifested during his military service from February 1970 to November 1974 or, alternatively, within one year of his discharge (so by November 1975), or is otherwise attributable to or dates back to his military service.
In making these determinations, the examiner should remain mindful of the Veteran's recent February 2011 hearing testimony acknowledging he was told during his military enlistment examination that he had "white coat" hypertension, but that he was completely unaware of this and never had been told he had hypertension or the condition formally diagnosed.  The examiner must additionally consider the elevated blood pressure reading (140/100) during the Veteran's November 1974 military separation examination in determining whether his hypertension originated in service or, if pre-existing his service, nonetheless was aggravated during or by his service - such as from having to take salt tablets.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If there was no notation of hypertension during the enlistment examination, then it must be presumed the Veteran did not have hypertension when entering service.  And to rebut this presumption, there has to be clear and unmistakable evidence both of pre-existing hypertension and that the Veteran's service did not aggravate (chronically worsen) the condition beyond its natural progression.  See VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

So in determining when the hypertension originated and whether it is related to or dates back to the Veteran's military service, the examiner must keep in mind these differing standards of proof.  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The examination should include any necessary diagnostic testing or evaluation needed to make these important determinations.

The examiner must discuss the rationale of the opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

4.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


